Citation Nr: 1146970	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  11-22 271	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in an April 2011 Board decision that denied entitlement to service connection for a bilateral foot and toenail disorder. 


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


FINDINGS OF FACT

1.  The Veteran in this case served on active duty for training from May 1979 to August 1979, with subsequent service in the Army Reserves from August 1979 to April 1984, and service in the Army National Guard from July 1984 to July 1985.

2.  The appellant makes non-specific allegations of error in the April 2011 Board decision.  Such allegations do not set forth the legal or factual basis for any error in the Board's April 2011 decision, nor do they describe why the result would have been manifestly different but for the error.  


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision of a decision based on clear and unmistakable error have not been met, the motion must be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision issued by the Board is final.  38 U.S.C.A. §§ 7103, 7104(a) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2011).  However, a final Board decision may be revised or reversed on grounds of CUE.  38 U.S.C.A. §§ 5109A(a), 7111(a) (West 2002).  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice found at 38 C.F.R. §§ 20.1400-20.1411 (2011).

If the evidence establishes CUE, an undebatable, outcome-determinative error, the prior decision must be reversed or revised, and the decision constituting reversal or revision has the same effect as if the decision had been made on the date of the prior decision.  38 U.S.C.A. § 7111(b).  See also 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a); Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  The "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) does not apply to a motion to revise a Board decision due to CUE.  38 C.F.R. § 20.1411(a).

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).  CUE does not include a change in medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision, VA's failure to fulfill the duty to assist, a disagreement as to how the facts were weighed or evaluated, or a change in the interpretation of a statute or regulation which was previously correctly applied.  38 C.F.R. § 20.1403(d).

A motion for revision of a Board decision based on clear and unmistakable error must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2011).

Here, in the Veteran's May 2011 motion alleging clear and unmistakable error in the April 2011 Board decision that denied entitlement to service connection for a bilateral foot and toenail disorder, he asks the Board to "look at" the statement of the case dated March 2, 2011, from VA's Appeals Management Center.  He does not reveal the significance of the statement of the case or how it somehow represents error in fact or law in the April 2011 Board decision.  

In October 2011, the Veteran's representative provided no clarity on this question but argued that the Board "failed to apply 38 C.F.R. § 3.303 and 3.304(b) and have failed to apply the benefit of reasonable doubt and failed to apply the Courts precedent decision in O'Hare v. Derwinski."  

38 C.F.R. § 3.303 is the general regulation governing claims for service connection.  38 C.F.R. § 3.304(b) is the regulation addressing the presumption of soundness.  The benefit-of-the-doubt rule is codified at 38 U.S.C.A. § 5107 and implemented by 38 C.F.R. § 3.102.  Finally, the precedent decision of O'Hare v. Derwinski, located at 1 Vet. App. 365 (1991) describes VA obligations to assist an appellant in cases where his service treatment records are lost through no fault of his own.  

A review of the Board's April 2011 decision reveals that, with the exception of 38 C.F.R. § 3.304(b) (which does not appear to be relevant to the adjudication of the appellant's claim), the Board addressed the other laws, regulations, and case law in its decision.  Significantly, however, the appellant's bald and nonspecific allegations that the Board somehow failed to follow the law or failed to review a statement of the case, without more, is insufficient to satisfy the requirements addressing the content of a motion alleging clear and unmistakable error.  

Because the moving party's motion fails to comply with the requirements set forth in 38 C.F.R. § 20.1404(b) (2011), the motion is dismissed without prejudice.


ORDER

The motion is dismissed without prejudice to refiling.



	                       ____________________________________________
	JONATHAN B. KRAMER 
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2002); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an issue to the Court must first obtain a final BVA decision on that issue.")  This dismissal under 38 C.F.R. § 20.1404(b) (2010) is not a final decision of the Board.  38 C.F.R. § 20.1409(b) (2010).  This dismissal removes your motion from the Board's docket, but you may refile the motion at a later date if you wish.




